Citation Nr: 1038609	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  05-09 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss prior to April 17, 2009, and to an initial rating in 
excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to February 
1984.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The Veteran's claim was remanded by the Board in November 2008.    


FINDINGS OF FACT

1.  The audiological examination reports of record prior to April 
17, 2009, indicate that the Veteran had Level I hearing in the 
right ear and Level I hearing in the left ear.

2.  An April 17, 2009, VA audiological report indicates that the 
Veteran has Level V hearing in the right ear and Level VI hearing 
in the left ear.


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral 
hearing loss prior to April 17, 2009, and to an initial rating in 
excess of 20 percent thereafter, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86; Diagnostic Code 6100 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).

This appeal arises from the Veteran's disagreement with the 
initial rating evaluation following the grant of service 
connection, the VCAA requires that the Secretary need only 
provide the Veteran with a generic notice after the initial claim 
for benefits has been filed and before the initial decision.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No 
additional notice is required in the adjudication process because 
of the other forms of notice-such as notice contained in the 
rating decision and statement of the case (SOC) have already 
provided the claimant with the notice of law applicable to the 
specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 
(Fed. Cir. 2007).  The Board further notes that the Veteran was 
provided full notice by an October 2007 letter from the RO.

As to the duty to assist, VA has associated with the claims 
folder the Veteran's VA treatment records and the Veteran has 
been provided VA audiological examinations.  The Veteran 
submitted an October 2003 private audiological examination report 
and he has testified at a hearing before the Board.  The Veteran 
has been accorded ample opportunity to present evidence and 
argument in support of the appeal and he has done so.  Neither 
the Veteran nor his representative has indicated that there are 
any additional records to support the Veteran's claim.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The October 2003 rating decision on appeal granted the Veteran 
service connection and a noncompensable rating for bilateral 
hearing loss.  In an April 2010 decision the RO granted the 
Veteran an increased staged rating of 20 percent for bilateral 
hearing loss from April 17, 2009.  At an October 2008 hearing the 
Veteran reported that he had difficulty hearing his employees and 
clients.  He testified that his hearing had gotten worse over 
time.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing threshold 
levels as measured by puretone audiometry tests in the 
frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability for bilateral service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for essentially 
normal acuity through level XI for profound deafness.  An 
examination for hearing impairment must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations are to be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85.

The Board must also consider the guidance provided in the 
pertinent regulations for cases which involve exceptional 
patterns of hearing impairment.  38 C.F.R. § 4.85, Table VI, 
Table VIa, Table VII and § 4.86.  When the puretone threshold at 
each of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to 
be used, whichever results in the higher numeral. 38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 
Hertz, Table VI or Table VIa is to be used, whichever results in 
the higher numeral.  Thereafter, that numeral will be elevated to 
the next higher numeral.  38 C.F.R. § 4.86(b).

The Veteran submitted a private audiological report dated in 
October 2003.  The October 2003 audiologist noted that the effect 
of the hearing loss disability on the Veteran's daily activity 
included difficulty understanding conversations, needing to look 
at speakers to hear them, and needing to turn TV and telephone 
volume settings up high.  See Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).

The Veteran was provided VA audiological examinations in August 
2003 and November 2007.  Of the August 2003, October 2003 
(private), and November 2007 audiological reports, the August 
2003 VA audiological report shows the greatest level of hearing 
loss and will therefore be used to determine the Veteran's 
disability rating prior to April 17, 2009.

The August 2003 audiometric evaluation of the right ear revealed 
puretone thresholds, in decibels, of 10, 10, 30, 40, and 50 at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively, with a 
puretone threshold four frequency average of 33 decibels.  
Audiometric evaluation in the left ear revealed puretone 
thresholds of 10, 15, 30, 60, and 50 decibels at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively, with a puretone threshold 
four frequency average of 39 decibels.  Speech recognition 
ability was 100 percent in the right ear and 96 percent in the 
left ear.  

Prior to April 17, 2009, the Board finds that neither ear showed 
an exceptional pattern of hearing; therefore, Table VI should be 
used for both ears.  Applying the results of the August 2003 VA 
examination to the rating criteria for hearing impairment, the 
Board concludes there is no basis for a compensable rating.  
Regarding the Veteran's right ear, the examination report 
reflects an average puretone threshold of 33 decibels and 100 
percent speech discrimination, showing his hearing loss to be 
Level I impairment under 38 C.F.R. § 4.85, Table VI.  The 
examination report shows that his left ear manifests average 
puretone threshold of 39 decibels and 96 percent speech 
discrimination, which is also Level I impairment under Table VI.  
These levels of impairment, in turn, correlate to a 
noncompensable rating under 38 C.F.R. § 4.85, Table VII.

As noted above, the August 2003 audiometric examination report 
revealed more hearing loss disability than reflected by the 
October 2003 and November 2007 audiometric examination reports, 
and thus the Veteran's hearing acuity measurements from the 
October 2003 and November 2007 reports also correlated to a 
noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 
6100.

The evaluation for hearing loss disability by VA is based on 
controlled audiological testing and is derived by a mechanical 
application of the ratings schedule to the numeric designations 
assigned after audiometric evaluations are rendered.  
See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  In the 
Veteran's case, prior to April 17, 2009, the degree of bilateral 
hearing loss shown by audiological examinations failed to meet 
the criteria for a 10 percent disability rating.

On April 17, 2009, VA audiometric evaluation of the right ear 
revealed puretone thresholds, in decibels, of 15, 20, 35, 45, and 
50 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with a 
puretone threshold four frequency average of 38 decibels.  
Audiometric evaluation in the left ear revealed puretone 
thresholds of 10, 20, 30, 60, and 60 decibels at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively, with a puretone threshold 
four frequency average of 43 decibels.  Speech recognition 
ability was 66 percent in the right ear and 54 percent in the 
left ear.  

Applying the results of the April 17, 2009, VA examination to the 
rating criteria for hearing impairment, the Board concludes there 
is no basis for a rating in excess of the 20 percent currently 
assigned.  Regarding the Veteran's right ear, the examination 
report reflects an average puretone threshold of 38 decibels and 
66 percent speech discrimination, showing his hearing loss to be 
Level V impairment under 38 C.F.R. § 4.85, Table VI.  The 
examination report shows that his left ear manifests average 
puretone threshold of 43 decibels and 54 percent speech 
discrimination, which is Level VI impairment under Table VI.  
These levels of impairment, in turn, correlate to a 20 percent 
rating under 38 C.F.R. § 4.85, Table VII.  The Veteran's hearing 
loss disability has not met the criteria for a rating in excess 
of 20 percent.

As shown above, the evidence of record does not show that the 
Veteran met the criteria for a compensable rating for his 
bilateral hearing loss prior to April 17, 2009 or to a rating in 
excess of 20 percent thereafter.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Accordingly, the preponderance of the 
evidence is against the Veteran's claim and initial staged 
ratings in excess of those currently assigned for bilateral 
hearing loss are not warranted.  



							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss prior to April 17, 2009, and to an initial rating in 
excess of 20 percent thereafter, is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


